CRAMER, Justice
(concurring).
I concur in the affirmance of the judgment of the trial court. The adopted child of Everett Amos was not such a child or descendant as to bring him within the terms of Art. 8295, R.C.S.1925 at the time of the death of Mrs. S. L. Amos. Fletcher v. Persall, Civ.App., 75 S.W.2d 170 (error refused); Harle v. Harle, 109 Tex. 214, 204 S.W. 317, 15 A.L.R. 1261. Under the adoption statute in force at the times involved herein, the meaning of the word “child” or “descendant” did not go further than the relationship between the adopter and the adopted child.
The motion for rehearing should therefore be overruled.